DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.

Election/Restrictions
After further consideration and in view of the amendment date 7/27/2022, the restriction between groups I and II in the restriction requirement dated 3/10/2022 is withdrawn. Thus, claims 10-12 are no longer considered withdrawn and will be examined with the claims of group I. The species requirement set forth on 3/10/2022 is still maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-9, 11-13 ,15, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 is to an assembly of at least one host opening and a window pane where the window pain is intended to face toward the host structure; the male retaining element is configured to collaborate with the female element, and the male retaining element is to be placed in abutment in the housing meaning the two are not combined in the claimed assembly. However, the claim further states that the female element constitutes a host housing structure of the window pane and there is a clearance present between the lateral side of the male retaining element and female element which would indicate that the two are combined in the assembly. Thus, it is not clear if the two elements are combined or intended to be combined. The issue is also present in claim 8.
Claim 1 recites the limitation "the housing" in the fourth the last line.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, it is not clear how the window pane which comprises the second ply is fixed by direct clamping of the second ply since the ply is part of the window pane.
The remaining claims are rejected for depending on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, 11, 13, and 21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mariel (US 5,613,325).
Mariel discloses a motor vehicle glazing comprising a transparent glazing pane (window pane) that is moveably mounted in a frame channel (host) where edge flanges extend along a peripheral edge of the glazing pane (male retaining element) on the interior of the pane and extend vertically along an edge (continuous element along at least one edge) where the distal portion of the edge flange is received in a corresponding frame channel (female retaining shape) and prevents movement in the plane parallel to the pane (abstract, Figs. 1 and 2). The glazing pane comprising a glass pane and plastic pane (col. 4, lines 62-66). Air clearance is present between the lateral sides of the edge flange and the frame channels (Fig. 2) which will allow for deformation and expansion of the pane where the edge flange is bonded to the pane (col. 5, lines 11-17).
Specifically regarding claim 11, there are multiple parts to the frame channels in Mariel at least one of which is parallel to the edge face and at least one of which is at a right angle to the edge face opening (Fig. 2).
Claim(s) 1-3, 7-9, 11, 13, and 21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kunert (US 4,938,521).
Kunert discloses a spacer (male element) for installation along the upper or lower horizontal edge of interior of vehicle windshield (continuous retaining element along at least one side of pane) where the spacer contacts a windshield edge and a bracket (female element) and is attached by an adhesive (bonded) (abstract and col. 1, lines 9-10) and where there is air clearance between a lateral side of the spacer and the bracket (Fig. 5). The glazing on which the spacer is placed is placed in a window opening (host) that contains the bracket (col. 2, lines 11-22)  where the attachment of the spacer and bracket will block parallel extraction of the glazing (Fig. 5) and where deformation may occur laterally (col. 3, lines 33-36).
Specifically regarding claims 3 and 9, the glazing comprising several plies and the spacer is only attached to an interior ply which is glass or plastic (Fig. 5 and  col. 4, lines 27-32).
Specifically regarding claim 11, there are multiple parts to the bracket in Kunert at least one of which is parallel to the edge face and at least one of which is at a right angle to the edge face opening (Fig. 5).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mariel or Kunert as applied to claim 1 above, and further in view of Chaussade et al. (US Pub. 2008/0318011 A1).
Mariel or Kunert discloses the assembly of claim 1 as discussed above.
Mariel or Kunert does not disclose the connection of the host to a window pane with three plies as in instant claims 12 and 20 or the spacer or edge flange being one of the materials listed in instant claims 18-19.
Chaussade discloses a laminated heated glazing (abstract) comprising three glass panes with interlayers between the panes where the exterior and interior panes are glass and where the middle and interior glass pane are wider than the exterior interlayer and glass pane so that the intermediate substrate is uncovered (Fig. 1 and [0043]-[0046]). An aluminum (metal) shim is an added component bonded to only the interior glass pane and has the shape of a male retaining element ([0047] and Fig. 1). The shim is coated with silicone ([0047] and Fig. 1). The components run along at least one side of the window pane (Fig. 2) and are capable of collaborating with a complementary retaining shape which block the extraction of the shim in a plane parallel to the main face of the window (Fig. 1). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the glazing in Mariel or Kunert to be connected to have the ply configuration and connection to the host structure as taught in Chaussade to have a conventionally known configuration for glazing and as a conventionally known way to attach glazing to a host structure. It would have further been obvious to one of ordinary skill in the art at the effective filing date of the invention for the space or edge flange in Mariel or Kunert to contain aluminum as taught in Chaussade to reinforce the structure.
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mariel  or Kunert as applied to claim 1 above, and further in view of Meixner (DE 3522811 A1).
Mariel or Kunert discloses the assembly of claim 1 as discussed above.
Mariel or Kunert does not disclose the spacer or edge flange being one of the materials listed in instant claims 18-19.
Meixner discloses a pane guide with a metallic guide rail that is glued (added component which is bonded) to an associated pane (page 1) comprising a window with a fastening leg that is a guide rail which is on one side of the window and is encased so is a male part (page 2 and Fig. 2) where the guide rail extends along at least one side of the window (Fig. 1) and engages in a form-fitting manner with a mounting rail (female part) (page 2 and Fig. 2).The guide rail consists of plastic and metal (metal and composite) (page 2). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the space or edge flange in Mariel or Kunert to consist of plastic and metal (metal and composite) as taught in Meixner as a conventionally known suitable material for a connecting part on a glazing or to have a material which avoids tension while also being reinforced (Meixner, page 2).

Allowable Subject Matter
Claims 5 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-9, 15, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11,141,950 B1 discloses a glass sealing system with a first adhesive layer that has a cover which is attached to a channel where there is space between the lateral sides of the cover and the channels (Fig. 15, abstract and col. 10). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783